Citation Nr: 0310420	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability claimed as secondary to service connected 
musculoskeletal disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to use of non-
steroidal anti-inflammatory drugs (NSAIDs) for treatment of 
service connected musculoskeletal disability.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) claimed as secondary to use of NSAIDs for 
treatment of service connected musculoskeletal disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an August 1999 rating decision, 
the RO denied a claim for service connection for GERD and IBS 
as secondary to medication prescribed for service connected 
disability of the lumbar spine.  A September 2001 RO decision 
denied a claim for service connection for degenerative joint 
disease of the right shoulder as secondary to service 
connected right knee disability with osteomyelitis of the 
right leg.  In September 2002, the veteran testified at a 
travel board hearing chaired by C.W. Symanski who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b), and who is the Veterans Law Judge 
responsible for making a final determination in this case.  

The veteran's claim for service connection for right shoulder 
disability as secondary to service connected musculoskeletal 
disability is addressed in the remand following this 
decision.  


FINDING OF FACT

The veteran's NSAID use as treatment for service connected 
musculoskeletal disabilities results in additional impairment 
of her IBS and GERD disabilities.

CONCLUSIONS OF LAW

1.  Irritable bowel syndrome is proximately due to use of 
NSAIDs for treatment of service connected musculoskeletal 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).

2.  Gastroesophageal reflux disease is proximately due to use 
of NSAIDs for treatment of service connected musculoskeletal 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for GERD and IBS as secondary to medication 
prescribed for service connected musculoskeletal 
disabilities.  Briefly summarized, she has been service 
connected for lumbosacral spine disability as well as injury 
to the right knee superimposed on pre-existing deformity of 
the right lower extremity since her discharge from service in 
1944.  Incidentally, her service medical records also reflect 
some complaint of gastrointestinal (GI) symptoms with no 
objective evidence of disability.

Post-service, the veteran's clinical records document a long-
standing history of treatment for her service connected 
chronic strain in the lumbosacral area, and deformity of the 
right leg with increased genu varum and shortening.  She also 
voiced various GI complaints which, according to a June 1961 
VA inpatient record, were diagnosed as colitis in the 1950's.  
In August 1977, an upper GI series performed at The Cape 
Coral Hospital first reflected impressions of possible 
esophagitis, deformed duodenum indicating a chronic ulcer, 
and increased peristalsis compatible with irritable bowel.  
In pertinent part, her VA clinical records include a June 
1987 reference to her being unable to tolerate medications 
for her lumbar spine disability.  In the 1990's, she was 
being prescribed "NSAIDs" due to her service connected 
lumbosacral spine disability.  

On VA stomach examination in June 1998, the veteran's 
complaints of swallowing difficulty, reflux symptoms and 
lower bowel dysfunction resulted in diagnoses of IBS and GERD 
with history of mild esophageal stricture.  In an addendum, 
the VA examiner provided the following opinion regarding the 
etiological relationship between her GI symptoms and use of 
NSAIDs:

Cause of irritable bowel syndrome and GERD 
unrelated to the service or medication.  
However, her use of NSAID does worsen her 
symptoms.  It is impossible to differentiate 
baseline manifestation.

(emphasis added).

Thereafter, a February 2000 VA clinical record noted that the 
veteran was on the "max amount of NSAIDS she can tolerate, 
is having stomach trouble precluding steroid use."  In May 
2000, a VA clinician changed her prescription to Tolmetin by 
noting that she could "tolerate this better than NSAIDs." 

In September 2002, the veteran testified to long-term use of 
NSAIDs to treat her service connected musculoskeletal 
disabilities, and voiced her belief that the NSAIDs caused 
her to manifest GI symptom side effects.  In support of her 
contentions, her representative referred to the Physician's 
Desk Reference (PDR) which noted that side effects from 
NSAIDs included GI symptoms.  At that time, the veteran 
submitted documentation indicating that Tolectin (a.k.a., 
Tolmetin) is an oral NSAID.  One of the most common side 
effects of the medication was noted to be stomach upset.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established on a secondary 
basis for disability which is proximately due to or the 
result of a service connected disease or injury.  See also 38 
C.F.R. § 3.310(a) (2002).  The Court of Appeals for Veterans 
Claims has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. § 3.129(a) (2002).

The veteran contends that her use of NSAIDs as treatment for 
her service connected musculoskeletal disabilities results in 
additional disabilities of IBS and GERD.  She has testified 
to long-term NSAID use which is reflected, in part, in her VA 
clinical records.  She also complains of an intolerance to 
NSAIDs and, indeed, has been prescribed different NSAIDs to 
lessen the side effects.  Opinion from a VA examiner in 1998 
indicated that the veteran's IBS and GERD were not caused by 
her NSAID use.  Nonetheless, the examiner was unequivocal in 
stating that her IBS and GERD symptoms were worsened due to 
her NSAID use, but that the extent of worsening was not 
ascertainable.

As noted by the Allen court, secondary service connection for 
a disability only requires evidence that a service connected 
disability results in "an additional impairment of earning 
capacity."  Allen, 7 Vet. App. at 448.  There is competent 
evidence of record that the veteran's NSAID use for service 
connected musculoskeletal disability is causing additional 
IBS and GERD symptoms.  Resolving reasonable doubt in favor 
of the veteran, the Board finds that the veteran's NSAID use 
for service connected musculoskeletal disabilities results in 
additional impairment of her IBS and GERD disabilities.  
38 U.S.C.A. § 5107(b) (West 2002).  Cf. Mittleider v. West, 
11 Vet. App. 181 (1998) (When it is not possible to separate 
the effects of the service-connected condition versus a 
nonservice-connected condition, an application of the 
reasonable doubt doctrine attributes such signs and symptoms 
to the service-connected disability).  Therefore, the Board 
grants service connection for IBS and GERD as secondary to 
use of NSAIDs for treatment of service connected 
musculoskeletal disabilities.


ORDER

Service connection for IBS as secondary to use of NSAIDs for 
treatment of service connected musculoskeletal disabilities 
is granted.

Service connection for GERD as secondary to use of NSAIDs for 
treatment of service connected musculoskeletal disabilities 
is granted.




REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000.  In pertinent part, this law 
redefines VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The Court has emphasized that the provisions of 38 U.S.C.A. 
§ 5103 impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With 
respect to the claim for service connection for degenerative 
joint disease of the right shoulder claimed as secondary to 
service connected disability, the veteran has not been 
provided notice which complies with the requirements of 
38 U.S.C.A. § 5103.  Accordingly, the Board remands this case 
to the RO for compliance with the section 5103 obligations.

A further review of the record reflects the veteran's 
treatment for right shoulder pain, variously diagnosed as 
cervical brachial syndrome of the neck and right shoulder as 
well as degenerative joint disease of the right shoulder, 
prior to her use of a cane for service connected 
musculoskeletal disabilities.  However, VA examination has 
confirmed a 1 1/2" shortening of her service connected right 
leg causing instability of gait with secondary bursitis of 
the right hip.  While there is competent opinion that her 
cane use did not result in degenerative joint disease of the 
right shoulder, the record does not include medical opinion 
as to whether the veteran's use of a cane for service 
connected disability results in any additional impairment of 
her right shoulder disability.  The Board finds that there is 
insufficient medical evidence of record to make a decision on 
the claim, and that medical opinion as to whether veteran 
manifests any additional impairment of the right shoulder 
disability due to use of a cane for service connected 
disability is required.  38 U.S.C.A. § 5103A(d) (West 2002). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the veteran's clinical 
records from the Ft. Myers, Florida, VA 
Outpatient Clinic since May 2002.  

3.  The RO should also request the veteran to 
identify any other private providers of 
treatment whose records may be pertinent to her 
claim on appeal.

4.  Upon completion of the requested 
development, the RO should schedule the veteran 
for an orthopedic examination in order to 
determine the nature and etiology of her right 
shoulder disability.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
Following interview and examination, the 
examiner should be requested to provide opinion 
as to whether it is at least as likely as not 
that the veteran manifests any additional 
impairment of the non-service connected right 
shoulder disability proximately due to her use 
of a cane for service connected musculoskeletal 
disability?  

5.  Thereafter, the RO should readjudicate the 
claim for right shoulder disability claimed as 
secondary to service connected disability.  If 
the claim remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


